Potter, J.,
delivered the opinion of the court.
M. W. Dixon, the appellee here, was plaintiff in the trial 'court, and the Gulf & Ship Island Railroad Company,, appellant, was defended. From a judgment for two hun*804dred dollars in favor of Dixon, the railroad company appeals. ,
The facts in this case, stated most favorably to the appellee, are as follows: OJn the 25th day of October, 1912, appellee flagged one of appellant’s trains at a flag stop called Bunker Hill. This train was an excursion or special train, and was carrying passengers at a reduced fare from points on appellant’s railroad to Jackson ánd return. The occasion for the running of this excursion train was the state fair at Jackson. It is shown in the testimony that for several years prior to this time the defendant railroad company had run like excursions through the station in question to the state fair in the fall, and that the plaintiff in this case had boarded these ■■special trains at Bunker Hill and visited the state fair, and that on all previous occasions similar to the one in question the excursion trains stopped in response to signals and had taken on passengers at Bunker Hill. On "this occasion circulars had been distributed similar to the ones sent out during previous years. The excursion train stopped for Mr. Dixon on his signal, but the conductor refused to admit him as a passenger because he had an order from the trainmaster to stop only at agency stations to take on passengers. Bunker Hill is not an agency station and tickets cannot be purchased there. The defendant railroad company ran one regular passenger train each way daily; the train going east in the morning and returning in the afternoon.
We are of opinion'.that the above state of facts do not ■constitute a cause of action. The defendant railroad company clearly had the right to run this special train or excursion on the occasion óf the state fair and take on passengers at agency stations only.

Reversed and dismissed.